        CASE 0:20-cv-02030-NEB-TNL Doc. 57 Filed 10/12/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA


 JAMES CARSON & ERIC LUCERO,
        Plaintiffs,
                      v.
                                               Case No. 0:20-cv-02030-NEB-TNL
 STEVE SIMON, Secretary of State of
 the State of Minnesota, in his official
 capacity,
        Defendant.

 and

 ROBERT LAROSE, TERESA
 MAPLES, MARY SANSOM, GARY
 SEVERSON, & MINNESOTA
 ALLIANCE FOR RETIRED
 AMERICANS EDUCATIONAL
 FUND,
        Intervenor-Defendants.

                           PLAINTIFFS’ NOTICE OF APPEAL

       Notice is hereby given that the Plaintiffs, James Carson and Eric Lucero, in the

above-captioned case, hereby appeal to the United States Court of Appeals for the

Eighth Circuit from the Court’s order denying Plaintiffs’ Motion for a Preliminary

Injunction, ECF No. 56, entered on October 11, 2020, and all orders incorporated or

merged with, or otherwise related to, that order.
        CASE 0:20-cv-02030-NEB-TNL Doc. 57 Filed 10/12/20 Page 2 of 2




Date: October 12, 2020                   Respectfully submitted,


                                         /s/ Danyll W. Foix
NATHAN M. HANSEN                         DANYLL W. FOIX
(MN Bar 0328017)                         (MN Bar 0285390)
2440 Charles Street North                DAVID B. RIVKIN**
Suite 242                                ANDREW M. GROSSMAN*
North St. Paul, MN 55109                 RICHARD B. RAILE*
Phone: (651) 704-9600                    BAKER & HOSTETLER LLP
Fax: (651) 704-9604                      1050 Connecticut Ave., N.W.
                                         Suite 1100
                                         Washington, D.C. 20036
                                         Phone: (202) 861-1596
                                         Fax: (202) 861-1783
                                         dfoix@bakerlaw.com
                                         Attorneys for Plaintiffs


*admitted pro hac vice
**pro hac vice motion pending




                                     2
